Prospectus Supplement July 25, 2008 PUTNAM VT INVESTORS FUND Prospectus dated April 30, 2008 The section Who oversees and manages the funds? is supplemented to reflect that the members of the U.S. Core Team primarily responsible for the day-to-day management of the funds portfolio are now James Wiess and Gerard Sullivan (Portfolio Leaders). Robert Brookby will join the team as a Portfolio Member in September 2008. Positions held by Mr. Wiess over the past five years are set forth in the prospectus. Mr. Sullivan joined the portfolio team for the fund in July 2008. Since July 1, 2008, he has been employed by Putnam Management as a Senior Portfolio Manager. From 2000 to 2008, he was employed by American Century Investments as a lead Portfolio Manager. Mr. Brookby will join the portfolio team for the fund in September 2008. Starting September 3, 2008, he will be employed by Putnam Management as a Portfolio Manager. From 2000 to 2008, he was employed by American Century Investments as a Portfolio Manager. HV-6386 252463 7/08
